 


109 HR 1772 IH: Fair Treatment for Precious Metals Investors Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1772 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Hayworth (for himself, Mr. Gibbons, Mr. Dreier, Mr. Paul, Mr. Wilson of South Carolina, Mr. English of Pennsylvania, and Mr. Otter) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat gold, silver, platinum, and palladium, in either coin or bar form, in the same manner as equities and mutual funds for purposes of the maximum capital gains rate for individuals. 
 
 
1.Short titleThis Act may be cited as the Fair Treatment for Precious Metals Investors Act. 
2.Gold, silver, platinum, and palladium treated in the same manner as stocks and bonds for maximum capital gains rate for individuals 
(a)In generalSection 1(h)(5) of the Internal Revenue Code of 1986 (relating to definition of collectibles gain and loss) is amended— 
(1)by striking (as defined in section 408(m) without regard to paragraph (3) thereof) in subparagraph (A), and 
(2)by adding at the end the following new subparagraph: 
 
(C)CollectibleFor purposes of this paragraph, the term collectible has the meaning given such term by section 408(m), except that in applying paragraph (3)(B) thereof the determination of whether any bullion is excluded from treatment as a collectible shall be made without regard to the person who is in physical possession of the bullion.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2004. 
 
